Title: From George Washington to Edward Newenham, 15 January 1790
From: Washington, George
To: Newenham, Edward


          
            Dear Sir,
            New York, January, 15th 1790
          
          I have now before me your several letters of the 23rd of February, 24th of July, 14th of August and 10th of October 1789—the last of which but lately reached my hands.
          I should feel myself guilty of a great impropriety in suffering your letters to lay so long without an acknowledgement, was I not conscious that the new and busy scenes in which I have been engaged for these 9 or 10 months past, by engrossing my whole attention, would excuse me in your mind from any apparent neglect—and I trust that the same cause will apologise for my not entering, at this time, into a particular response to the matter contained in your several letters.
          I cannot however avoid observing that it must afford a most pleasing satisfaction to the friends of the human race to view the enlightened spirit of liberty which seems to have pervaded a great part of your European world, and, at the sametime the philanthropic mind cannot but feel anxious for the issue of those novel and patriotic exertions.
          The government of the United States seems now to want very little more than the sanction of time to give it all that stability which can be expected from any human fabric—The people meet it with as much fondness as its most sanguine friends could anticipate, because they are convinced that it is founded in principles of national happiness—and the recent accession of the State of North Carolina (which has ratified the constitution of the United States with marks of peculiar good will) leaves the little State of Rhode Island by herself—how long she will be able to stand in that forlorn condition must depend upon the duration of that infatuation and evil policy by which she appears to have been guided.
          I was pleased to hear of Mrs Montgomery’s safe arrival, and the satisfaction which she enjoyed in her visit to Ireland—Should she be in your neighbourhood when this letter gets to

your hands, you will be good enough to present the best compliments of Mrs Washington and myself to her—and likewise make the same acceptable to Lady Newenham. With very great regard, I am &ca
          
            G. Washington
          
          
            P.S. In answer to your quere—why has Mr Thomson resigned? I reply—that it was his earnest wish to retire from the bustle of public life, and enjoy the evening of his days in domestic tranquillity, after having faithfully served his country for a series of years in an important station.
            The journals of Congress, which you request, will accompany this.
          
        